       Case 1:18-cv-11190-NMG Document 27 Filed 10/03/18 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS


                          * EMERGENCY MOTION *

JAMES DICKEY,                          )   CIVIL ACTION NO.   18   CV   11190-NMG
    Plaintiff                          )                                                  .......
                                       )                                    O ·c·
                                                                                ..
                                                                                    -:,
           V.                          )                                                  ,,r::,    ..-_
                                                                                          -1
                                       )                                                    I
CITY OF BOSTON, through the            )                                                  w
  INSPECTIONAL SERVICES                )
  DEPARTMENT,                          )                                   ,
                                       )                                   e,·_ .   -.    ~
                                                                                          =>        ry
EDWARD COBURN, in his official         )                                                  VI
     capacity as lawyer for the City   )
     of Boston,                        )
                                       )
MARJA THEOPHTLTS, in her official )
     capacity as judge for the Housing )
     Court ,                           )
                                       )
MARYLOU MUIRHEAD, in her               )
     official capacity as judge for    )
     the Housing Court,                )
                                       )
JEFFREY WINIK, in his official         )
     capacity as judge for             )
     the Housing Court,                )
                                       )
MARTIN WALSH, in his official          )
     capacity as Mayor of the          )
      City of Boston,                  )
                                       )
WILLIAM CHRISTOPHER, in his            )
     official capacity as Commissioner )
     of the Inspectional Services      )
     Department of the City of Boston, )
                                       )
STUART SCHRIER, in his official        )
     capacity as Receiver,             )
                                       )
           Defendants.                 )
- - - - - - -- - - - - - )
        Case 1:18-cv-11190-NMG Document 27 Filed 10/03/18 Page 2 of 4



     PLAINTIFF'S MOTION FOR TEMPORARY RESTRAINING ORDER OR
                     PRELIMINARY INJUNCTION


       Now come the plaintiff James Dickey ("Plaintiff') and brings this Motion pursuant

to Federal Rules of Civil Procedure 65 and moves this Honorable Court for a Temporary

Restraining Order or Preliminary Injunction to immediately stay the receivership for the real

property located at 97 Mount Ida Road, Dorchester, Massachusetts (the "Property").

         A TEMPORARY RESTAINING ORDER OR PRELIMINARY
  INJUNCTION IS WARRANTED AS THE UNDERLINING COMPLAINT SEEKS
 TO DETERMINE WHETHER THE ACTIONS OF THE DEFENDANTS VIOLATE
                     THE FAIR HOUSING ACT.

       The essence of the Plaintiff's argument is that the receivership action in the Boston

Housing Court is a sham, and that the actions of the defendants Stuart Schrier, Jeffrey

Winik, Marylou Muirhead, Edward Coburn, Martin Walsh, and William Christopher violate

rights under the Fair Housing Act, as amended, 42 U.S.C. § 3617 et seq. The underlining

verified complaint filed in the instant case seeks to detem1ine whether the receivership

currently in place on the Property violates the Fair Housing Act.

       Wherefore, the Plaintiff requests an oral hearing and move this Honorable Court for

an Order:

   1. That Defendants City of Boston ("City of Boston"), Edward Coburn, Jeffrey Winik,

       Marylou Muirhead, Maria Theophilis, William Christopher, Martin Walsh and Stuart

       Schrier, their agents, servants, attorneys, and auctioneers be forthwith temporarily

       restrained and preliminarily enjoined from seizing the real property located at 97 Mount

       Ida Road, Dorchester, Massachusetts, until such time as to allow the underlying

       complaint to be tried .




                                              2
        Case 1:18-cv-11190-NMG Document 27 Filed 10/03/18 Page 3 of 4



   2. That all the Defendant, their agents, servants, attorneys, and auctioneers be forthwith

       temporarily restrained and preliminarily enjoined from any action in regards to the

       plaintiff's real property located at 97 Mount Ida, Dorchester, Massachusetts, until

       such time as to allow the underlying complaint to be tried.

   3. That this Court grant such other and further relief as it may deem just and proper.

                                             Respectfully submitted,




                                              8 NewBridge Road
                                              Sudbury, MA 01776
October 3, 2018                               (978) 443-2504




                                     VERIFICATION

I, James Dickey, do hereby dispose under the pains of penalties of perjury that I have read
the foregoing motion and corresponding memorandum of law and attest and that l believe
that, to the best of my knowledge, the complaint is true and accurate.




October 3, 2018




                                              3
     Case 1:18-cv-11190-NMG Document 27 Filed 10/03/18 Page 4 of 4




                            CERTIFICATE OF SERVICE

      I, James Dickey, do hereby certify that on October 3, 2018, I served a true copy of
the foregoing by email and U.S. Mail upon;

     Attorney Katherine Galle                   Attorney for:
     Law Department, Room 615                      City of Boston
     City of Boston,                               Martin Walsh
     One City Hall Square                          Christopher Williams
     Boston, MA 02201                              Edward Coburn
     katherine.gal le@boston.gov


     Attorney Dennis N. D ' Angelo       Attorney for:
     Attorney General 's Office             Jeffrey Winik
     18th Floor                             Marylou Muirhead
     One Ashburton Place                    Maria Theophilis
     Boston, MA 02108
     dennis.dangelo@massmail.state.ma.us

     Attorney Stuart Schrier
     1005 Dorchester A venue
     Dorchester, MA 02125
     schrieresq@aol.com



October 3, 2018




                                            9
